Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150351160 A1 to Phan et al. (“Phan”) in view of US 20150289366 A1 to Frey et al. (“Frey”).
Phan discloses:
Regarding claim 1: 

the polymeric resistive layers have a sheet resistance in a range of from 0.5 ohm/square to 2 Megaohm/square (e.g., Fig. 1A-1C and para 48, 53, 96, 110); and 
two or more electrodes (e.g., feed lines 7, bus bars 5.1, 5.2 and 5.3) in contact with the network of electrically conductive layers, wherein the array of electrodes electrically connects the heating element to a power source (e.g., voltage source 14) (e.g., Fig. 1A-1C and para 96-100);
Regarding claim 2: the polymeric resistive layers comprise a first polymeric dielectric material (e.g., an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 3: the first polymeric dielectric material comprises a polyimide (e.g., an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 4: the polymeric resistive layers further comprise electrically conductive filler (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 5: the electrically conductive layers further comprise a plurality of polymeric dielectric layers (e.g., an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) in contact with the plurality of polymeric resistive layers (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 6: the polymeric dielectric layers comprise a second polymeric dielectric material (e.g., an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 7: the second polymeric dielectric material comprises a polyimide (e.g., an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110);
Regarding claim 8: the two or more electrodes comprise an electrically conductive paste or a metal (e.g., para 4, 29, 71, 27);
Regarding claim 11: the electrically conductive layers further comprise one or more vias (e.g., connecting cable 13, contact strip disclosed in para 106) (e.g., Fig. 1A-1C and para 99 and 106).  
Regarding claim 12: the electrically conductive layers further comprise one or more outer dielectric layers (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an insulating, preferably polymeric sheath, for example, polyimide-based per para 53, thermoplastic intermediate layer 4, panes 1 and 2) (e.g., Fig. 1A-1C and para 48, 53, 96-100, 110);
Regarding claim 13: an encapsulant (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an insulating, preferably polymeric sheath, for example, polyimide-based per para 53, thermoplastic intermediate layer 4, panes 1 and 2) (e.g., Fig. 1A-1C and para 48, 53, 96-100, 110);
Regarding claim 14: a frame or mechanical support structure (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an 
Regarding claim 15:
the heating element comprises a network of electrically conductive layers (e.g., electric heating layer 3 is a layer system that contains, for example, three electrically conductive silver layers that are separated from each other by dielectric layers per para 96) comprising a plurality of polymeric resistive layers (e.g., a plurality of conductive layers electrically isolated from each other can be situated in a foil conductor band, which can have an insulating, preferably polymeric sheath, for example, polyimide-based per para 53) (e.g., Fig. 1A-1C and para 48, 53, 96, 110), wherein 
the network having a wall thickness in a range of from 2 to 250 µm (e.g., Fig. 1A-1C and para 30-32, 47-48, 53, 58, 96, 102, 106, 108, 110)
the polymeric resistive layers have a sheet resistance in a range of from 0.5 ohm/square to 2 Megaohm/square (e.g., Fig. 1A-1C and para 48, 53, 96, 110); and 
two or more electrodes (e.g., feed lines 7, bus bars 5.1, 5.2 and 5.3) in contact with the network of electrically conductive layers, wherein the array of electrodes electrically connects the heating element to a power source (e.g., voltage source 14) (e.g., Fig. 1A-1C and para 96-100); and
Regarding claim 16: one or more bus bars (e.g., bus bars 5.1, 5.2 and 5.3) electrically connected to the heating element (e.g., Fig. 1A-1C and para 96-100).
Phan does not explicitly disclose the network is an open cellular network (as recited in claims 1 and 15).
However, Frey discloses:
Regarding claims 1 and 15: the network is an open cellular network (e.g., Fig. 3 and para 33-35); and
Regarding claim 10: the open cellular network comprises a honeycomb cellular geometry (e.g., Fig. 3 and para 33-35).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Phan as suggested and taught by Frey to reduce electrical sheet resistance or increase light transmittance versus standard materials.
Response to Amendment
The amendment of 11/09/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments. The remarks then address the rejection of claims 1-8 and 10-16 as obvious over Phan in view of Frey. The remarks then describe Phan and Frey and note the amendments to independent claims 1 and 15. The remarks explain the amendments and support therefor, and then assert that the amended claims would not have been obvious over Phan in view of Frey.
The remarks state that the electric heating layer of Phan is a coating covering a planar surface of a pane, and not a periodic three-dimensional structure wherein an array of geometric structures form walls around openings. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a periodic three-dimensional structure wherein an array of geometric structures form walls around openings) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The remarks next further describe Frey, stating that the substrate of Frey is a planar layer having spaced apart metallic traces and that the "open area fraction" of Frey is a "surface area of the surface on which the electrically conductive metallic traces are on that are not covered by the electrically conductive metallic traces". The remarks then assert that these are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Independent claims 1 and 15 as well as dependent claims 2-8, 10-14 and 16 are presently rejected as set forth and explained above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 8, 2022